Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
GROUP 1
This application contains claims directed to the following patentably distinct species:
Species A, wherein a vibrotactile stimulator device is used to mechanically stimulate the ophthalmic nerve, as in claim 6;
Species B, wherein an ultrasonic stimulator is used to mechanically stimulate the ophthalmic nerve, as in claim 7;
Species C, wherein the ophthalmic nerve is stimulated chemically, as in claims 8 and 9;
Species D, wherein red/near infrared light is used to optically stimulate the ophthalmic nerve, as in claim 11;
Species E, wherein blue light is used to optically stimulate the ophthalmic nerve, as in claim 12;
Species F, wherein electrodes are used to electrically stimulate the ophthalmic nerve, as in claim 13; and
Species G, wherein a hybrid electro-optical stimulus is used to stimulate the ophthalmic nerve, as in claims 13 and 14;
Species H, wherein the ophthalmic nerve is stimulated mechanically and chemically, as in claim 1;
Species I, wherein the ophthalmic nerve is stimulated mechanically and optically, as in claim 1;
Species J, wherein the ophthalmic nerve is stimulated mechanically and electrically, as in claim 1;
Species K, wherein the ophthalmic nerve is stimulated mechanically and hybrid electro-optically as in claim 1;
Species L, wherein the ophthalmic nerve is stimulated mechanically and in combination with IV administration of pharmacological doses, as in claim 1;
Species M, wherein the ophthalmic nerve is stimulated mechanically, chemically and optically, as in claim 1;
Species N, wherein the ophthalmic nerve is stimulated mechanically, chemically and electrically, as in claim 1;
Species O, wherein the ophthalmic nerve is stimulated mechanically, chemically and hybrid electro-optically, as in claim 1;
Species P, wherein the ophthalmic nerve is stimulated mechanically, chemically and in combination with IV administration of pharmacological doses, as in claim 1;
Species Q, wherein the ophthalmic nerve is stimulated mechanically, optically and electrically, as in claim 1;
Species R, wherein the ophthalmic nerve is stimulated mechanically, optically and hybrid electro-optically, as in claim 1;
Species S, wherein the ophthalmic nerve is stimulated mechanically, optically and in combination with IV administration of pharmacological doses, as in claim 1;
Species T, wherein the ophthalmic nerve is stimulated mechanically, electrically and hybrid electro-optically, as in claim 1;
Species U, wherein the ophthalmic nerve is stimulated mechanically, electrically and in combination with IV administration of pharmacological doses, as in claim 1;
Species V, wherein the ophthalmic nerve is stimulated mechanically, hybrid electro-optically and in combination with IV administration of pharmacological doses, as in claim 1;
Species W, wherein the ophthalmic nerve is stimulated mechanically, chemically, optically, and electrically as in claim 1;
Species X, wherein the ophthalmic nerve is stimulated mechanically, chemically, optically, and hybrid electro-optically as in claim 1;
Species Y, wherein the ophthalmic nerve is stimulated mechanically, chemically, optically, and in combination with IV administration of pharmacological doses as in claim 1;
Species Z, wherein the ophthalmic nerve is stimulated mechanically, chemically, electrically, and hybrid electro-optically as in claim 1;
Species AA, wherein the ophthalmic nerve is stimulated mechanically, chemically, electrically, and in combination with IV administration of pharmacological doses as in claim 1;
Species BB, wherein the ophthalmic nerve is stimulated mechanically, chemically, hybrid electro-optically and in combination with IV administration of pharmacological doses as in claim 1;
Species CC, wherein the ophthalmic nerve is stimulated mechanically, optically, electrically, and hybrid electro-optically as in claim 1;
Species DD, wherein the ophthalmic nerve is stimulated mechanically, optically, electrically, and in combination with IV administration of pharmacological doses as in claim 1;
Species EE, wherein the ophthalmic nerve is stimulated mechanically, electrically, hybrid electro-optically and in combination with IV administration of pharmacological doses as in claim 1;
Species FF, wherein the ophthalmic nerve is stimulated mechanically, chemically, optically, electrically, and hybrid electro-optically as in claim 1;
Species GG, wherein the ophthalmic nerve is stimulated mechanically, chemically, optically, electrically and in combination with IV administration of pharmacological doses as in claim 1;
Species HH, wherein the ophthalmic nerve is stimulated mechanically, chemically, optically, electrically, hybrid electro-optically and in combination with IV administration of pharmacological doses as in claim 1;
Species II, wherein the ophthalmic nerve is stimulated chemically and optically, as in claim 1;
Species JJ, wherein the ophthalmic nerve is stimulated chemically and electrically, as in claim 1;
Species KK, wherein the ophthalmic nerve is stimulated chemically and hybrid electro-optically, as in claim 1;
Species LL, wherein the ophthalmic nerve is stimulated chemically and in combination with IV administration of pharmacological doses, as in claim 1;
Species MM, wherein the ophthalmic nerve is stimulated chemically, optically, and electrically as in claim 1;
Species NN, wherein the ophthalmic nerve is stimulated chemically, optically, and hybrid electro-optically as in claim 1;
Species OO, wherein the ophthalmic nerve is stimulated chemically, optically, and in combination with IV administration of pharmacological doses as in claim 1;
Species PP, wherein the ophthalmic nerve is stimulated chemically, electrically, and hybrid electro-optically as in claim 1;
Species QQ, wherein the ophthalmic nerve is stimulated chemically, electrically, and in combination with IV administration of pharmacological doses as in claim 1;
Species RR, wherein the ophthalmic nerve is stimulated chemically, hybrid electro-optically, and in combination with IV administration of pharmacological doses as in claim 1;
Species SS, wherein the ophthalmic nerve is stimulated chemically, optically, electrically, and hybrid electro-optically as in claim 1;
Species TT, wherein the ophthalmic nerve is stimulated chemically, optically, electrically, and in combination with IV administration of pharmacological doses as in claim 1;
Species UU, wherein the ophthalmic nerve is stimulated chemically, optically, electrically, hybrid electro-optically, and in combination with IV administration of pharmacological doses as in claim 1;
Species VV, wherein the ophthalmic nerve is stimulated optically and electrically as in claim 1;
Species WW, wherein the ophthalmic nerve is stimulated optically and hybrid electro-optically as in claim 1;
Species XX, wherein the ophthalmic nerve is stimulated optically and in combination with IV administration of pharmacological doses as in claim 1;
Species YY, wherein the ophthalmic nerve is stimulated optically, electrically, and hybrid electro-optically as in claim 1;
Species ZZ, wherein the ophthalmic nerve is stimulated optically, electrically, and in combination with IV administration of pharmacological doses as in claim 1;
Species AAA, wherein the ophthalmic nerve is stimulated optically, hybrid electro-optically, and in combination with IV administration of pharmacological doses as in claim 1;
Species BBB, wherein the ophthalmic nerve is stimulated optically, electrically, hybrid electro-optically, and in combination with IV administration of pharmacological doses as in claim 1;
Species CCC, wherein the ophthalmic nerve is stimulated electrically, and hybrid electro-optically as in claim 1;
Species DDD, wherein the ophthalmic nerve is stimulated electrically, and in combination with IV administration of pharmacological doses as in claim 1;
Species EEE, wherein the ophthalmic nerve is stimulated electrically, hybrid electro-optically, and in combination with IV administration of pharmacological doses as in claim 1;
Species FFF, wherein the ophthalmic nerve is stimulated hybrid electro-optically, and in combination with IV administration of pharmacological doses as in claim 1;
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species would be classified differently and require a different field of search as defined by MPEP 808.02(C) (e.g., the use of different search queries).


GROUP 2
This application contains claims directed to the following patentably distinct species:
Species 1, wherein the pharmacological dose is ascorbic acid, as in claims 1 and 19;
Species 2, wherein the pharmacological dose is N/PRP, as in claims 1, 17 and 18.
Species 3, wherein the pharmacological dose is ascorbic acid and N/PRP, as in claim 1.

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species would be classified differently and require a different field of search as defined by MPEP 808.02(C) (e.g., the use of different search queries).


GROUP 3
This application contains claims directed to the following patentably distinct species:
Species 1A, wherein the therapy is a method for up-regulation of vagal anti-inflammatory reflex, as in claim 21;
Species 1B, wherein the therapy is a method for up-regulation of trigemino-vagal reflex, as in claim 22.

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species would be classified differently and require a different field of search as defined by MPEP 808.02(C) (e.g., the use of different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species FROM EACH GROUP (i.e., the response should include and election of one, and only one, species from each of Group 1, Group 2 and Group 3) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792